Citation Nr: 1018038	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
to the right buttock with lateral femoral cutaneous nerve 
involvement, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record is against finding that at any time during the 
pendency of the appeal the shell fragment wound to the right 
buttock with lateral femoral cutaneous nerve involvement 
caused a moderately severe impairment to Muscle Group XVII.


CONCLUSION OF LAW

At no time during the pendency of the appeal does the Veteran 
meet the criteria for a rating in excess of 20 percent for a 
shell fragment wound to the right buttock with lateral 
femoral cutaneous nerve involvement.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.40, 4.55, 4.56, 4.73, 
4.124a, Diagnostic Code 5317 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in October 
2007, prior to the June 2008 rating decision, along with the 
notice provided in September 2008, fulfills the provisions of 
38 U.S.C.A. § 5103(a) including notice in accordance with the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent, if any, that the Veteran was not 
provided complete notice of the type of evidence necessary to 
establish the disability rating for the disability on appeal 
prior to the initial adjudication of the claim, the Board 
finds that providing the claimant with this notice in 
September 2008 followed by re-adjudicating the claim in the 
January 2009 statement of the case "cures" any timing 
problem associated with inadequate notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the Veteran was not provided adequate 
notice, the Board finds that this problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the above 
letters, the rating decision, the statement of the case, and 
the supplemental statements of the case.  Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).

The Board also finds that VA has also secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's files all identified and 
available service and post-service treatment records 
including those on file with the Iron Mountain VA Medical 
Center.  In addition, the claimant was afforded VA 
examinations in connection with his appeal which the Board 
finds are adequate because the examiners, after a review of 
the record on appeal and an examination of the claimant, 
provided opinions as to the severity of his disability that 
allows the Board to rate that disability under all applicable 
rating criteria.  Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative contend that the 
claimant's shell fragment wound is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2008), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In a June 2008 rating decision, the RO confirmed and 
continued a 20 percent rating for a shell fragment wound to 
the right buttock with lateral femorial cutaneous nerve 
involvement under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(Muscle Group XVII).  

Muscle Group XVII includes the muscles involved in extension 
of the hip, abduction of the thigh, elevation of the opposite 
side of the pelvis, tension of the fascia lata and iliotibial 
band, acting with Muscle Group XIV in postural support of 
body steadying of the pelvis upon the head of the femur and 
condyles of the femur on the tibia.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.  Under Diagnostic Code 5317, a 20 
percent rating is warranted for moderate impairment, a 40 
percent rating is warranted for moderately severe impairment, 
and a 50 percent rating is warranted for severe impairment.  

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe, or severe as 
follows:

* * *

(2) Moderate disability of muscles.  (i) 
Type of injury:  A through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)] and, if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56.

In addition, 38 C.F.R. § 4.55(a) provides that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The combined evaluation 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint, except in the case of Muscle Groups I and II 
acting upon the shoulder.  38 C.F.R. § 4.55(d).  

Further, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  Finally, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(f). 

With the above criteria in mind, the Board notes that service 
medical records show that the Veteran was treated for a shell 
fragment wound when he was struck in the right buttock with a 
fragment of a shell during the shelling of a bomber strip.  
Physical examination in March 1944 revealed a wound to the 
right buttock about 1 inch in diameter.  Full motion of the 
right leg with "no pain down leg" was indicated.  Thereafter, 
the December 1945 discharge examination report noted that the 
Veteran experienced shrapnel to the right lumbar region and 
that he had a small scar on the right buttock.  No other 
neurological or musculoskeletal residuals of the shell 
fragment wound were noted.

As to the Veteran's post-service treatment, the Board notes 
that the record contains voluminous private and VA medical 
records and statements regarding the claimant's many medical 
difficulties but most of these records do not describe or 
note difficulties regarding the shrapnel wound to the right 
buttock and the current residuals of that wound.

Nonetheless, as to the current severity of the Veteran's 
shell fragment wound, the Board notes that contemporaneous VA 
treatment records show his periodic complaints and/or 
treatment for buttock, hip, and leg pain.  See, for example, 
VA treatment records, dated in August 2004, September 2004, 
December 2004, September 2007, and July 2008.  Tellingly, 
despite these complaints, when examined in August 2004 the 
Veteran's gait, strength, and sensory examinations were 
normal and his reflexes were 2+/2+.  VA treatment records 
also note that the Veteran had had various falls but do not 
identify the cause of the falls.

In June 2006, the Veteran's VA physician submitted a 
statement in which he reported that the claimant had a long 
standing history of chronic pain in the leg, back, and hip as 
a result of his shell fragment wound and it has impaired his 
mobility.  It was also noted that the Veteran complained of 
residual leg weakness that has become worse over time. 

The Veteran appeared for a VA examination in August 2006.  At 
that time, the Veteran complained of increased hip, buttock, 
and leg pain and weakness as well as a problem with 
instability leading to falls.  It was also reported that his 
pain flares up when he stands for more than 20 minutes.  The 
Veteran also reported that he used a cane or a walker to 
ambulate.  On examination, the range of motion of the 
Veteran's right hip was forward flexion to 110 degrees, 
backward extension to 20 or 22 degrees, abduction to 32 
degrees, adduction to 20 degrees, internal rotation to 36 
degrees, and external rotation to 50 degrees.  It was opined 
that the Veteran had pain at the endpoint of all these ranges 
of motion. (Normal range of the hip is flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II 
(2009)).  X-rays showed bilateral degenerative joint disease 
of the hips and a metallic foreign body above the right pubic 
ramus.  A computerized tomography (CT) showed metallic 
foreign bodies near the pelvis, right internal obturatory 
muscle, and the wall of the bladder.

At the subsequent December 2007 VA muscle examination, the 
Veteran complained of right hip and buttock pain brought on 
by weight-bearing, cold weather, and walking 200 feet.  He 
also complained that, since his August 2006 VA examination, 
he had had problems with pain locking up his hip.  He also 
reported having from five to ten flare-ups a day which were 
only relieved by sitting down.  It was opined that the August 
2006 CT showed that the shell fragment was retained in the 
right internal obturatory muscle.

On examination, the Veteran had symmetrical buttocks, minimal 
tenderness to palpation of the right buttock, and muscle 
testing revealed right leg strength of 3/5 with complaints of 
mild pain in the gluteus maximus.  Left leg strength was 4/5 
with no complaints of pain.  The range of motion of the 
Veteran's hip, taking into account his pain and/or after 
repetitive testing, was forward flexion to 72 degrees on the 
right and 90 degrees on the left, backward extension to 20 
degrees on the right, abduction to 36 degrees on the right, 
adduction to 16 degrees on the right, internal rotation to 12 
degrees on the right, and external rotation to 32 degrees on 
the right.  On neurological examination, the Veteran 
complained of right thigh numbness and/or tingling and 
examination disclosed deep tendon reflexes reduced at 1+ but 
no objective evidence of lost sensation.  The diagnosis was 
meralgia paresthetica.

Initially, the Board notes that the evidence of record 
documents that the Veteran sustained a shell fragment wound 
to the right buttock in March 1944 and his subsequent wound 
was approximately 1 inch in diameter.  Moreover, 
contemporaneous treatment records document the Veteran's 
subjective complaints of buttock, hip, and leg pain as well 
as problems with decreased mobility, weakness, and 
instability.  Furthermore, the objective evidence of record 
shows that the Veteran has retained shell fragments, 
tenderness to palpation of his wound, reduced right leg 
strength and deep tendon reflexes, as well as limitation of 
motion of the right hip.

However, the Board notes that service treatment records are 
negative for evidence that the shell fragment wound required 
debridement or caused prolonged infection or sloughing of 
soft parts.  38 C.F.R. § 4.56(d)(3).  In fact, service 
treatment records specifically noted that after the March 
1944 injury the Veteran had full motion of the right leg with 
"no pain down leg."  Service department records are also 
negative for evidence of prolonged hospitalization despite 
the Veteran's sincere cut incorrect claims to the contrary 
and the Board finds the service department records more 
competent and credible than the appellant's claims to the 
contrary.  Id; Also see Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra; Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Moreover, the 
Board notes that the record is negative for any evidence that 
the Veteran's shell fragment wound resulted in lost fasciae, 
loss of muscle substance, or loss of normal firm resistance 
of muscle compared to the sound side as required for a 
finding of moderately severe injury to Muscle Group XVII.  38 
C.F.R. § 4.56(d)(3).  Additionally, while the record does 
document several falls, nothing in the record identify his 
shell fragment wound residuals as the reason for the falls.  
Furthermore, when most recently examined by VA it was opined 
that the Veteran had symmetrical buttock, had only minimal 
tenderness to palpation, strength in the right leg was only 
slightly worse than the left leg, and he did not have any 
loss of sensation.

Accordingly, because the majority of the competent and 
credible evidence of record does not objectively show that 
the Veteran's shell fragment wound was manifested by the 
cardinal signs and symptoms of a moderately severe muscle 
disability, the Board finds that a rating in excess of 20 
percent for residuals of a shell fragment wound to the right 
buttock with lateral femoral cutaneous nerve involvement is 
not warranted.  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  
This is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings are not warranted.  Hart, supra.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

In this regard, the Board notes that the Veteran's service 
connected shell fragment wound residuals include a scar, 
intervertebral disc syndrome, a bladder disorder, and a hip 
disorder.  However, a review of the record on appeal reveals 
that the RO has already granted the Veteran separate ratings 
for these residuals and claims for increased rating for these 
residuals are not in appellate status.  Therefore, the Board 
does not have any authority to adjudicate whether the Veteran 
is entitled to an increased rating for these residuals.  
Moreover, to the extent that the Veteran is claiming he is 
entitled to a separate rating for neurological problems, the 
Board finds that he is already compensated for any adverse 
neurological symptomatology caused by his shell fragment 
wound by the 60 percent rating he receives for his 
intervertebral disc syndrome, and to grant him a separate 
rating at this time would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2009).

Based on the Veteran's and his representative's written 
statements to the RO, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran and his representative claim that the rating schedule 
does not adequately compensate the claimant for the problems 
caused by his shell fragment wound, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his shell fragment wound, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, and his 
representative's written statements to the RO and the 
claimant's statements to his doctors.  In this regard, the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra.  For example, the Veteran is competent to report that 
he has problems with buttock, leg, and hip pain and 
limitation of motion.  However, the Veteran, his wife, and 
his representative are not competent to opine as to the 
severity of the injury he sustained to Muscle Group XVII 
because such an opinion requires medical expertise which they 
have not been shown to have because these types of findings 
are not readily observable by a lay person.  Id; also see 
Espiritu, supra.  Furthermore, the Board finds more competent 
and credible the medical opinion provided by the expert at 
the Veteran's VA examination than his, his wife's, and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

In adjudicating the current appeal for a higher evaluation 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that 
claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is 
not applicable to the current appeal because the Veteran has 
been in receipt of a TDIU since 1999.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

An increased rating for a shell fragment wound to the right 
buttock with lateral femorial cutaneous nerve involvement is 
denied at all times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


